IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-76,645-06


EX PARTE ROSCOL L. HINES, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS

CAUSE NO. 2010CR2739-W3 IN THE 227TH DISTRICT COURT

FROM BEXAR COUNTY



Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of driving while
intoxicated and sentenced to thirty-five years' imprisonment.  The Fourth Court of Appeals affirmed
his conviction.  Hines v. State, No. 04-11-00577-CR (Tex. App.--San Antonio 2012, pet. ref'd).
	Applicant contends, among other things, that he was denied the effective assistance of
counsel.  The trial court made findings of fact and conclusions of law and recommended that we
deny this application.  The trial court also found that  on July 1, 2013, Applicant filed supplemental
grounds in the trial court.  They were not, however, forwarded with the record.  Accordingly, they
shall be forwarded to this Court within 30 days of the date of this order.  Any extensions of time
shall be obtained from this Court.

Filed:  January 29, 2014
Do not publish